Exhibit 10.11
 
Employment Agreement
 
Party A (the Employer): Fujian Jinjiang Chendai Ansheng Shoes and Clothing Co.,
Ltd.
Address: Chendai Andou Industry Park
Tel: 0595-85187788
Legal Representative: Ding Jinbiao
 
Party B (the Employee): Ding Jinbiao
Sex:Male
Residential Address: Chendai Andou Industry Park
Hukou Address: Macau
Tel:13808527788
ID Card No.:
 
According to “Employment Contract Law of PRC” and related regulations, on the
basis of equality and mutual benefit, and through friendly consultations, the
Parties hereby mutually agree as follows:
 
1. Term of Employment
(1) Fixed-Term: From __to __, including a probation period of __ month(s), from
__to __.
(2) Open-Term: From Dec. 1st, 2010 to the date when any mandatory condition to
terminate this Agreement occurs.
(3) Project-Term: From __ to the date when the project is completed.
 
2. Work Content and Place
(1) Party B shall work at the position of Chief Executive Officer with location
in Jinjiang.
(2) Party A shall have right to change Party B’s position according to the
company’s needs and performance of Party B.
(3) Party B agrees to fully complete with the assigned work on time at the
position designated by Party A.
 
3. Working Time and Holiday
(1) Party A shall comply with the working time regulated by the country, and
adjust different working schedule for different positions. Party B shall comply
with the working time set up by Party A.
(2) As the industry of Party A is special, Party A shall have right to adjust
Party B’s working time, working shift, holiday according to Party B’s position
needs.
 
4. Compensation
(1) Party B’s salary in probation period is __. After the probation period,
Party B’s salary will be calculated according to item [a)] of the following:
a) Time rate wage. The monthly salary is RMB 40,000.
b) Piece rate wage. Party A shall set up reasonable salary system. The Parties
hereto shall confirm the piece rate wage by friendly consultations.
c). other ways _____________________.
 
 
 

--------------------------------------------------------------------------------

 
 
Party A shall pay Party B the salary monthly in proper currency on the 10th day
of each month. Party B’s salary shall not be lower than the Lowest Salary
Standard, set up by the government. The overtime salary shall be paid according
to relevant laws.
(2) Party A shall have right to adjust Party B’s salary according to company’s
business status, by-laws, Party B’s performance, work period, award and penalty
and position. If Party B’s position is changed, Party B’s salary shall be
adjusted to be the same with other employees at the same position, but shall not
be lower than local lowest salary standard.
 
5. Social Insurance
The Parties shall buy social insurance and pay the premium. Party A shall have
right to deduct the part of premium borne by Party B from his/her salary.
When this Agreement is terminated, Party A shall transfer Party B’s social
insurance and employment files, and issue a letter certifying Party B’s
resignation. Party B shall properly hand over his/her work.
 
6. Labor Protection, Working Condition, Protection against Occupational Hazards
(1) Party A shall provide Party B proper labor protection, working condition
according to relevant laws and regulations, in order to make Party B healthy and
safe on working.
(2) Party A shall train Party B on working safety, by-laws, practice and skills.
Party B shall strictly comply with the regulations on labor protection and
practice.
 
7. Covenants
(1) Particular provision on training:
(2) Particular provision on trade secret protection:
(3) Particular provision on supplementary insurance and welfare:
(4) Other provision:
 
8. Change of Agreement
This Agreement may be changed based on mutually consultations. Any change shall
be made in written in an addendum and signed by the Parties. The addendum shall
be deemed as an attachment to this Agreement, and have the same validity with
this Agreement.
 
9. If the Parties terminate or renew this Agreement, the Parties shall comply
with the relevant laws and regulations.
 
10. Dispute Settlement
In the event of any dispute relating to this Agreement, the Parties may settle
it by consultations. If the consultations fail, either Party may apply for
mediation to the labor dispute mediation committee of the company. If the
mediation fails, either Party may file with local labor dispute arbitration
commission. If either Party does not agree with the arbitration award, the Party
may file a law suit with local people’s court within 15 days after receipt of
arbitration award.
 
 
 

--------------------------------------------------------------------------------

 
 
11. If anything is not provided in this Agreement, the Parties shall determine
by mutual consultations or according to relevant laws and regulations. If any
provision hereunder conflicts with new laws and regulations, the new laws and
regulations prevail.
 

Party A:   /s/Jinjiang Chendai Ansheng Shoes and Clothing Co., Ltd. Jinjiang
Chendai Ansheng Shoes and Clothing Co., Ltd.
Date: Dec. 1st, 2010
Authenticated by:
Date:

 

Party B: /s/Ding Jinbiao Ding Jinbiao
Date: Dec. 1st, 2010
Authenticated by:
Date:

 
 
 
 